Case 4:21-cv-00109-SDJ-CAN Document 1 Filed 02/05/21 Page 1 of 5 PageID #: 1




 General Complaint
                                                                                    FILED
                           IN THE UNITED STATES DISTRICT COURT
                                                                                        FEB 0 5 2021
                            FOR THE EASTERN DISTRICT OF TEXAS                       Clerk, U.S. District Court
                                                                                    Eastern District of exas


         James Hardaway


                                                              Case Number:

                                                                                  SDJ/CAN
 List the full name of each plaintiff in this action.

 VS.

         Sprint Corporation




 List the full name of each defendant in this action.
 Do not use et al .


 Attach additional pages if necessary.

 I. ATTEMPT TO SECURE COUNSEL:

         Please answer the following concerning your attempt to secure counsel.


         A. In the preparation of this suit, I have attempted to secure the aid of an
                 attorney as follows: (circle one)

                 1. Employ Counsel
                 2. Court - Appointed Counsel
                 3. Lawyer Referral Service of the State Bar of Texas,
                      P. O. Box 12487, Austin, Texas 78711.


         B. List the name(s) and address(es) of the attomey(s):
Case 4:21-cv-00109-SDJ-CAN Document 1 Filed 02/05/21 Page 2 of 5 PageID #: 2




       c.     Results of the conference with counsel:




 II. List previous lawsuits:


       A. Have you filed other lawsuits in state or federal court dealing with the same facts
              involved in this action or any other incidents? Yes No

       B. If your answer to A is yes , describe the lawsuit in the space below.
              If there is more than one lawsuit, attach a separate piece of paper describing
              each.


              1. Approximate file date of lawsuit:

              2. Parties to previous lawsuit(s):

                      Plaintiff

                      Defendant

              Attach a separate piece of paper for additional plaintiffs or defendants.

              3. Identify the court the lawsuit was filed. If federal, name the district. If
                      state, name the county.




              4. Docket number in other court.



              5. Name of judge to whom the case was assigned.



              6. Disposition: Was the case dismissed, appealed or still pending?




              7. Approximate date of disposition.
Case 4:21-cv-00109-SDJ-CAN Document 1 Filed 02/05/21 Page 3 of 5 PageID #: 3




 III. Parties to this suit:

        A.     List the full name and address of each plaintiff:

                Pla #1 James Hardaway

                   18777 Midway Road Apt. 1101

                     Dallas, TX 75287

                Pla                                               #2




               List the full name of each defendant, their official position, place of employment
               and full mailing address.

                Dft #1: Sprint Corporation

                       6200 Sprint Pkwy. Overland Park, KS 66251




                Dft                                      #2:




                Dft                                          #3




                Attach a separate sheet for additional parties.
Case 4:21-cv-00109-SDJ-CAN Document 1 Filed 02/05/21 Page 4 of 5 PageID #: 4




 IV: Statement of Claim:

       State as briefly as possible the fact of your case. Describe how each defendant is
       involved. Include the names of other persons involved with dates and places. Do not
       give any legal arguments or cite cases or statutes. If you intend to allege a number of
       related claims, number and set forth each claim in a separate paragraph. Use as much
       space as you need, attaching additional pages if necessary.




      Sprint has advertised, marketed, distributed, or sold mobile phone and data plans to consumers in
     this district and throu hout the United States.




     2. Sprint received three notarized affidavits from the Plaintiff between July 2020-October 2020
     disputing the alleged debt and requesting the name and address of the original creditor. Sprint never
     provided the requested information and continued to collect on the alleged debt




       3. In numerous instances. Sprint sent text messages and emails attempting to collect the debt after
       receiving the affidavits disputing the debt.



        4. In numerous instances, Sprint sent messages threatening to terminate service and has terminated
        service after receiving the affidavits


        5. Sprint sent statements every month since 2011 requesting payment on an "account". The
        documents sent to the Plaintiff used incorrect definitions for payment and account and
        misrepresent amounts. Each statement had numerous instances of misleading information when held
        under the scrutiny of federal law.
Case 4:21-cv-00109-SDJ-CAN Document 1 Filed 02/05/21 Page 5 of 5 PageID #: 5




 V. Relief: State Briefly exactly what you want the court to do for you. Make no legal
         ar uments and do not cite cases or statutes. Attach additional pages if necessary.
          1. Enter jud ment against Sprint and in favor of Plaintiff for each violation listed in this
          Complaint.

          2. Enter a permanent injunction to prevent future violations of the FDCPA.

          3. Award such relief to redress injury to the consumer resulting front Sprint s years of habitual
          violation of the FDCPA, disrupting the plaintiffs ability to work, causing undo stress and mental
          anguish for years at a time in the amount of $20,000,000.


         4. Award Plaintiff with an upgraded phone.

         5. Award the refund of monies paid since 2011 in the amount of $13,006.26

         6. Award Plaintiff monetary civil penalties front Sprint for each violation of the FDCPA listed in
         this                   complaint;
         7. Award Plaintiff the costs of bring this action.

 Signed this 5th jay of February , 20 21 .
                                                             (Month) (Year)




 I declare (certify, verify or state) under penalty of perjury that the foregoing is true and correct.


 Executed on: 2/05/2021
                            Date
                                                                   James Hardaway
